Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 and 20-22 are under consideration in the instant Office Action.

Information Disclosure Statement
The information disclosure statement filed 8/26/2020 fails to fully comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no copies for non-patent literature cited in the IDS were provided and the citations have therefore been lined through. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a). All references listed in the IDS that are not provided are lined through and not considered. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing exacerbation and progression of NMO with Fc region modified anti-AQP4 antibodies which include antti-AQP4 antibody deglycosylated and ant-AQP4 antibody Fc fragments, does not reasonably provide enablement for preventing NMO or treating NMO with any IgG fragments or antti-AQP4 antibody deglycosylated and anti-AQP4 antibody Fc fragments. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims.  In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
Claims 1 and 20-22 are rejected because the specification does not reasonably provide enablement for preventing a disease by removing plasma from a subject and  modified AQP4 IgG antibodies with EndoS or IdeS. The instant specification includes a definition of treatment on page 17, lines 20-25 and page 18, lines 1-10, which defines treatment to include prevention or even curing NMO. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to be able to use the claimed method to prevent or cure a disease with modified AQP4 IgG antibodies. The broadest reasonable interpretation of the claim is that the readministration of modified AQP4 IgG antibodies will stop NMO. The instant specification only shows that deglycosylated AQP4 IgG antibodies were able to reduce cytotoxicity and lesion development, as discussed in Examples 5-10, see pages 29-33, and IdeS cleavage of AQP4 IgG antibodies reduced pathology of NMO, see Example 14, pages 38-39. There is no support in the instant specification for the prevention or the cure for NMO. The instant specification only provides support for the use of modified AQP4 IgG antibodies such as the deglycosylated AQP4 IgG antibodies or the specific NMO-IgG fragments.
The state of the art does not provide support for the prevention of NMO with modified AQP4 IgG antibodies as encompassed by the instant claims. The National Institute of Neurological Disorders and Stroke (NIH; NINDS) teaches that there is no cure or FDA-approved therapies for NMO (see NINDS NMO information page, 2016 www.ninds.nih.gov/disorders/neuromyelitis_optica/neuromyelitis_optica.htm). 
In conclusion, the instant claims encompass an invention of tremendous breadth, and essentially call for trial and error by the skilled artisan to begin discovering how to make the claimed invention without assisting the skilled artisan in such an endeavor, which amounts to undue experimentation and is therefore insufficient to constitute adequate enablement.
The scope of the claims must bear a reasonable correlation with the scope of enablement.  In re Fisher, 166 USPQ 18(CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.
Undue experimentation would be required to produce the invention commensurate with the breadth of the claims based on the disclosure of the instant specification and the knowledge in the art.  Reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  In view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breadth of the claims, it would take undue trial and error to practice the claimed invention.
Narrowing the claims to reducing exacerbation and progression of NMO and NMO IgG fragments as taught in the instant specification would overcome this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Budingen et al., US 2002/0072588 (IDS, 8/26/2020) in view of Bennett et al., 2009 (IDS, 8/26/2020) and Nandakumar et al., 2008 (instant PTO-892).
The instantly claimed invention is a method of treating a subject with neuromyelitis optica (NMO) with an autoantibody anti-aquaporin-4 antibodies that have been modified by EndoS and IdeS.
Budingen teaches a method of treating a subject with a demyelinating disease (paragraph 47) comprising administering to the subject a reagent comprising an autoantibody or an antigen binding fragment thereof (see paragraphs 11-12), wherein said reagent lacks effector functions (lacks functional Fc region) of an intact antibody (paragraphs 12 and 17) as required in instant claim 1. In particular, the reagent may be an antibody Fab fragment that lacks an Fc region (Fab antibodies lack an Fc region) (see paragraphs 18, 14, 47). Budingen teaches that F(ab) antibodies retain their ability to recognize the antigen epitopes but lack the ability to activate complement or bind macrophages (see paragraph 18). Budingen teaches that the methods can be used in the treatment of a demyelinating disease, such as multiple sclerosis (MS) (Abstract; paragraph 10), which is caused by autoantibodies to the autoantigen MOG.  Budingen teaches that when anti-MOG Fab antibodies lacking effector function are administered to a subject, they inhibit binding of the disease causing autoantibodies (see paragraphs 10-12, 47) and thus are efficacious in the treatment of MS. Such teachings are on point to the biological mechanism (i.e., inhibiting endogenous autoantibody binding) encompassed by the therapeutic method of instant claim 1.  Budingen discloses intravenous administration (paragraph 47) as in instant claim 1. Budingen also teaches that the treatment reduces spinal cord injury/demyelination (paragraphs 47-48). However, Budingen does not teach that the demyelinating disease is neuromyelitis optica (NMO) or the reagent is an anti-aquaporin-4 (AQP-4) antibody. 
Bennett teaches that NMO is caused by IgG autoantibodies to the aquaporin-4 (AQP-4) found in plasma and leads to a severe demyelinating disorder that affects the optic nerve and spinal cord and results in vision loss, paralysis and astrocyte and  axonal damage (see page 617, Abstract; page 617, 1st column; page 626 and top of 627). Bennett teaches that the autoantibody is NMO-IgG and produced by NMO plasma cells and that its levels are associated with NMO (see page 618, 1st column, 1st paragraph and page 627, 2nd column, 2nd paragraph). Bennett teaches a human patient with NMO-IgG seropositive after NMO onset with optic neuritis and transverse myelitis (see page 618, 1st column, 1st paragraph; page 627, 1st column, 2nd column). Bennett teaches the generation of recombinant anti-AQP4 antibodies from autoantibodies of NMO patients using an IgG1 constant region (see page 617, Abstract and 2nd column, 2nd paragraph; page 618, 1st column, 4th paragraph; page 622, Table 2). Bennett teaches that the NMO-IgG mediates tissue injury through both complement mediated cell lysis and ADCC due to its effector function (see page 623, 2nd column; page 624, 2nd column; page 625, 2nd column, bottom of 1st paragraph).  Bennett teaches that the effector function of IgG constant region is affected by target epitope of AQP4 specific antibodies (see page 625, 2nd column, bottom of 1st paragraph). While Bennett teaches recombinant antibodies, Bennett does not specifically teach using modified autoantibodies against AQP4 with modified Fc region by deglycosylation.
Nandakumar teaches that autoantibodies developed in humans contribute to the pathogenesis of several diseases and injected therapeutic antibodies can also trigger adverse side effects (see abstract). Nandakumar teaches that the presence of IgG autoantibodies precedes the onset of autoimmune diseases in humans, for example, type 1 diabetes, arthritis and Multiple Sclerosis (MS: see page 174, Table 1) and that the antibodies have several vital functions in the humoral immune and inflammatory response of the host such as interacting with the Fc receptors and complement components, activation of phagocytes and antibody-dependent cellular cytotoxicity (ADCC) which leads to enhanced phagocytosis (see page 173, 2nd column, 2nd paragraph). Nandakumar teaches that removal of circulating immune complexes from plasma and pathogenic antibodies through therapeutic plasmapheresis is beneficial (see page 174, top of 2nd column) as in instant claims 1 and 20. Nandakumar teaches two degrading IgG enzymes that are therapeutic in cases where IgG causes autoimmune disease in humans: IdeS (aka Mac1) and EndoS (Endoglycosidase S) as in instant claim 1.  IdeS cleaves the IgG to generate Fc and F(ab’)2 fragments and, therefore, blocks complement deposition and Fc-mediated phagocytosis (see page 175, 1st column),. Nandakumar teaches that IdeS may be administered in vivo (see page 175, top of 2nd column) as in instant claim 1. Nandakumar also teaches that the IgG glycosylation at Asn297 is removed by EndoS, which impairs IgG FcR binding and decreases activation of the classical pathway of complement which has been shown to inhibit experimental arthritis induction (see pages176 and 177, top of 1st column). Nandakumar teaches that targeted cleavage of the pathogenic antibodies with a rapid and efficient destruction of the antibody effector mechanisms would be highly beneficial in several types of disorder and clinical conditions (see page 177, 1st column, 3rd paragraph). Nandakumar does not specifically teach modifying AQP4 IgG autoantibodies in NMO.
It would have been prima facie obvious to the person of ordinary skill in the art to have arrived at the claimed invention from the disclosures of Budingen, Bennett and Nandakumar.  Based upon the teachings of Budingen, the person of ordinary skill in the art would have recognized that MS is an immunological, demyelinating disease caused by autoantibodies and is closely related to NMO, and that MS can be effectively treated by administering modified autoantibodies lacking effector functions. These modified antibodies compete for the same target as the disease-associated autoantibodies, and thus competitively inhibit the effects of the autoantibodies.  Based upon the teachings of Bennett, the skilled artisan would have recognized that autoantibodies against NMO are modifiable, and based upon Nandakumar’s teachings it would have been recognized that it is beneficial to modify IgG autoantibodies in humans by reducing Fc-mediated effector functions by removing them from the plasma by plasmapheresis and returning the modified autoantibodies to the patient since these are the patient’s own antibodies. The person of ordinary skill in the art would thus have been motivated to have administered modified NMO autoantibodies lacking effector functions for the treatment of NMO, and would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references in view of the teachings of Budingen and Nandakumar, who teaches that similar methodologies were used successfully in the treatment of arthritis (see page 177, 1st column, bottom of 2nd paragraph) and MS (see page 174, Table 1). One of ordinary skill in the art would have been motivated to have produced and used anti-AQP4 autoantibodies modified by EndoS and IdeS as taught by Nandakumar since Budingen teaches modifying the Fc portion of the autoantibody is beneficial and Bennett teaches isolating IgG from NMO patients to test in an NMO model (see page 628, 1st column, 2nd and 3rd paragraphs). The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references in treating NMO with modified autoantibodies lacking effector function by competing for the same target as the autoantibodies found in the patient would produce the intended result of reducing NMO lesions in the subject by at least 30-40, 50-60 and 80-90%, claims 1 and 21-22 since removing and modifying the antibody would reduce injury by the auto antibody and would produce an effective, therapeutic antibody to specifically target NMO subjects.  
Therefore, claims 1 and 20-22 are obvious over Budingen, Bennett and Nandakumar.
Conclusion
No claims are allowed.
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649